Citation Nr: 1715952	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  16-59 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for asbestosis

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

3.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  

The Veteran served on active duty in the United States Coast Guard from April 1939 to May 1945 as a cook and mess attendant.  He was involved in major engagements in the South Pacific Theater during World War II.  He was honorably discharged.  The Veteran died in March 2015.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In April 2015, the Appellant submitted a request to be substituted as the claimant for the purposes of processing the claims for service connection.  In a June 2015 letter, the RO determined that the Appellant applied for and was a proper substitute claimant with respect to the Veteran's pending appeal.  As such, the Board finds that the Appellant has been substituted as the claimant with respect to these issues.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1000 (2014).  The Appellant's application for substitution as claimant also served as an application for accrued benefits.

The issues of entitlement to service connection for asbestosis, asthma, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


REMAND

A medical examination or medical opinion is necessary in a claim for service connection when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).

The Appellant argues that the Veteran contracted asbestosis, chronic obstructive pulmonary disease (COPD), and asthma as a result of exposure to asbestos that was in the ships in which the Veteran was stationed from 1939 to 1945.

The Veteran's medical records consistently report the presence of pleural plaques in the lungs.  See August 2011 VA treatment record; April 2011 VA medical examination; January 2011 CT scan; October 2010 VA treatment record; March 2008 x-ray.  An August 2001 private treatment record notes that these plaques are consistent with prior asbestos exposure.  A February 2011 VA treatment record states that the Veteran's asbestos-related pleural disease is stable.  Even though there appears to be no diagnosis of asbestosis, this evidence, in conjunction with the Veteran's arguments about exposure to asbestos on military ships, is sufficient to require a medical opinion regarding the nature and etiology of the Veteran's asbestos-related disease.  See McLendon, 20 Vet. App. at 79.

The Veteran's family told a medical provider that the Veteran has COPD and asthma.  See October 2004 private treatment.  Consistent with this, the Veteran's medical records indicate regular use of inhalers and complaints of chronic coughs.  See id.  This is considered to be competent evidence of COPD and asthma or recurrent symptoms of these disabilities.  The evidence that the Veteran was exposed to asbestos is an indication that the Veteran's COPD and asthma could be associated with asbestos exposure, but there is insufficient evidence on file to make a decision as to whether asbestos exposure caused COPD and asthma.  The Veteran is entitled to a medical opinion regarding the nature and etiology of these diseases.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If the RO has already identified and obtained such records, it must indicate so.  

2. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran was diagnosed with asbestosis during his lifetime; and

b. Whether it is at least as likely as not (a 50 percent or better probability) that asbestosis was incurred in or aggravated by the Veteran's service, including exposure to asbestos while aboard ships.  In rendering this opinion, the examiner is to assume that the Veteran's reports of exposure to asbestos during service are accurate.

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.  

The claims file should be provided to the examiner in connection with the examination and the examiner should indicate that the Veteran's C-file (or e-folder) has been reviewed.

3. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) during his lifetime; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that COPD was incurred in or aggravated by exposure to asbestos while aboard ships during service.  In rendering this opinion, the examiner is to assume that the Veteran's reports of exposure to asbestos during service are accurate; and

c. Whether it is at least as likely as not (a 50 percent or better probability) that COPD was incurred in or aggravated by the Veteran's service in a manner other than asbestos exposure.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The claims file should be provided to the examiner in connection with the examination and the examiner should indicate that the Veteran's C-file (or e-folder) has been reviewed.

4. After obtaining any additional records to the extent possible, obtain medical opinions regarding the following:

a. Whether the Veteran was diagnosed with asthma during his lifetime; 

b. Whether it is at least as likely as not (a 50 percent or better probability) that asthma was incurred in or aggravated by exposure to asbestos while aboard ships during service.  In rendering this opinion, the examiner is to assume that the Veteran's reports of exposure to asbestos during service are accurate; and

c. Whether it is at least as likely as not (a 50 percent or better probability) that asthma was incurred in or aggravated by the Veteran's service in a manner other than asbestos exposure.  

The examiner should provide a complete rationale for any opinions offered.  If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so.

The claims file should be provided to the examiner in connection with the examination and the examiner should indicate that the Veteran's C-file (or e-folder) has been reviewed.

5. After the requested development has been completed, together with any additional development as may become necessary, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case and give an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

